DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 13-19
The following claim(s) is/are amended: 13, 18-19
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 1-12
Claim(s) 13-19 is/are rejected.


Previous Rejections Withdrawn
The 35 USC 101 rejection to claim(s) 18-19 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 9/13/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US Pub. 2011/0106695) in view of Sindhu (US Pat. 9,479,457) and further in view of Guise (US Pub. 2015/0032635).
With respect to Claim 13, Fernandez teaches a computer implemented method for connecting a client computing resource with at least one loyalty host computing resource, comprising: accepting a connection request to initiate an accepted connection from the client computing resource and receiving one or more messages via the accepted connection from the client computing resource by a loyalty switch; (para. 8; loyalty card controls interchange rates. Fig. 2, paras. 27-30; a card is swiped at a point of sale terminal. The terminal communicates with the transaction host server for the purpose of a routing to an optimized interchange, which is a request to initiate a client connection that is accepted.)
if received message is a loyalty transaction message comprising loyalty identification information from the client computing resource by the loyalty switch: sending the loyalty transaction message to only one loyalty host identified in routing information, if such information exists, (para. 30; transaction assembled and sent to selected bank. para. 22, 32-33; system matches characteristics of a proposed transaction with a bank. Para. 8; interchange parameters may include loyalty of card. See also Guise, paras. 30, 88; rewards account and program.)
But Fernandez does not explicitly teach routing a message and all future messages.
Sindhu, however, does teach on every received message, if connections with one or more loyalty hosts are nonexistent for the client computing resource, (col. 8, ln. 37 to col. 9, ln. 41; router determines if there a flow table entry. If not, this is an initial packet for a new flow.)
using a plurality of loyalty switch configurable connection rules and information from the received message, establishing a connection to the one or more loyalty hosts for the accepted connection from the client computing resource;  (col. 8, ln. 37 to col. 9, ln. 41; forwarding policy for assigning new flows to devices. See also Fernandez, paras. 30, 33; selection based upon lowest cost of transaction or some pre-selected preference. para. 22, 32-33; system matches characteristics of a proposed transaction with a bank.)
or according to a plurality of configurable routing rules determine a loyalty host (col. 8, ln. 37 to col. 9, ln. 41; forwarding policy for assigning new flows to devices. See also Fernandez, paras. 30, 33; selection based upon lowest cost of transaction or some pre-selected preference. para. 22, 32-33; system matches characteristics of a proposed transaction with a bank.)
to which this message and all future messages associated with the same purchase should be routed to; (col. 8, ln. 37 to col. 9, ln. 41; router creates entry for later fast path processing which will send later packets in the flow to the same route.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Fernandez with the routing of future messages to increase the speed of routing by fast-pathing flows.
But modified Fernandez does not explicitly teach transaction responses.
Guise, however, does teach receiving responses from the selected loyalty host and route it to the client computing resource; (Fig. 6, para. 68; merchant receives the authorization response.)
and closing the connection with the client computing resource either upon determining that all host connections for the client computing resource do not exist or upon receiving an indication that the client computing resource is closing the connection. (para. 68; response to merchant completes the transaction. para. 77; system can determine active connections and recent traffic for a backend server, which suggests determining that the connection is closed. See also Fernandez, para. 37; coupon displayed prior to completing the transaction, which suggests the completion of the transaction can be determined.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Fernandez with the response routing to client so that the client can complete a purchase.

With respect to Claim 15, modified Fernandez teaches the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 13, and Sindhu also teaches further comprising storing the received message in the loyalty switch. (col. 13, lns. 2-9; buffer for storing packets.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 16, modified Fernandez teaches the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 13, and Sindhu also teaches further comprising: responsive to a determination that a loyalty host connection does not exist and/or the loyalty host is offline, (col. 11, lns. 4-22 and col. 18, ln. 66 to col. 19, ln. 24; heartbeat messages at a given frequency to confirm devices are functional.)
storing the transaction message within the loyalty switch for transmission once the loyalty host connection is reestablished. (col. 13, lns. 2-9; buffer for storing packets. It would have been obvious to one of ordinary skill prior to the effective filing date to store messages for offline devices in order to wait for the device to come online so that it can receive sent messages.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 17, modified Fernandez teaches the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 13, and Sindhu also teaches further comprising sending one or more keep-alive messages to one or more idle loyalty host connections, and storing a frequency of the keep-alive messages. (col. 11, lns. 4-22 and col. 18, ln. 66 to col. 19, ln. 24; heartbeat messages at a given frequency to confirm devices are functional. The devices must know when to send and when to expect heartbeats in order to know when a heartbeat is missed, which suggests storing their frequency.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 18, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying. Further, Fernandez also teaches a computer-implemented system for a loyalty switch architecture, embodied on a non-transitory computer-readable medium comprising: a loyalty switch; (Fig. 1, para. 22; routing module. Para. 40; computer readable mediums such as a hard disk or a cd-rom. See also Guise, para. 75; switch, and Sindhu, col. 1, lns. 15-40; switches and routers.)
a plurality of loyalty hosts connected to the loyalty switch; (Fig. 1, para. 27; servers for different processors)
a client computing resource configured to connect and send one or more loyalty transaction messages to loyalty host; (Fig. 1, capture terminal and POS terminals 200, 210)

With respect to Claim 19, modified Fernandez teaches the computer-implemented system for a loyalty switch architecture embodied on a non-transitory computer readable medium of claim 18, and Sindhu also teaches further comprising: a selector handler pool comprising one or more selector handlers; (col. 8, ln. 37 to col. 9, ln. 41; router determines if there a flow table entry. If not, this is an initial packet for a new flow.)
wherein each selector handler comprises a plurality of store objects, a routing map, and a connection information from one or more loyalty hosts; (col. 8, ln. 37 to col. 9, ln. 41; forwarding policy for assigning new flows to devices. See also Fernandez, paras. 30, 33; selection based upon lowest cost of transaction or some pre-selected preference. para. 22, 32-33; system matches characteristics of a proposed transaction with a bank.)
a switch database comprising a plurality of messages, (col. 13, lns. 2-9; buffer for storing packets.)
The same motivation to combine as the parent claim applies here.
And Fernandez also teaches a database comprising loyalty host information from the loyalty hosts, wherein the loyalty switch is configured to select only one loyalty hosts based on the loyalty host information and one or more client requests; (paras. 30, 33; selection based upon lowest cost of transaction or some pre-selected preference. para. 22, 32-33; system matches characteristics of a proposed transaction with a bank.)
wherein the loyalty switch identifies and stores a message type of each message in the switch database; (paras. 22-23; system identifies transaction based on type of card, type of merchant, product type. See also Sindhu, col. 4, lns. 12-35; broad categorization of flows.)
and at least one point-of-sale device, wherein one or more of the loyalty hosts is constantly connected to at least one point-of-sale device. (Fig. 1, capture terminal and POS terminals 200, 210 connected to servers)


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez (US Pub. 2011/0106695) in view of Sindhu (US Pat. 9,479,457) in view of Guise (US Pub. 2015/0032635), and further in view of Hamilton (US Pub. 2003/0182464).
With respect to Claim 14, modified Fernandez teaches the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 13, but does not explicitly teach routing one or more received messages to all loyalty hosts the switch is connected to for the client computing resource.
Hamilton, however, does teach further comprising: routing one or more received messages to all loyalty hosts the switch is connected to for the client computing resource, wherein the received messages do not include a loyalty identification, and sending a response back to the client computing resource upon receiving responses from all loyalty hosts.  (para. 64; message may be copied to all member queues and distributed to all consumer processes. It would have been obvious to one of ordinary skill prior to the effective filing date to wait on all responses to see which processor would be most beneficial in processing the transaction, see Fernandez, para. 35)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Fernandez with the routing to all loyalty hosts in order to find which host is the optimal processor when optimization information is missing.


Alternate Grounds
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 13-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant asserts that “loyalty transaction message” in Claims 13 and 18 is different from “transaction message” and supported by the Specification at para. 39. Para. 39 does not support a loyalty transaction message, the term does not appear in the specification, and there is no support for the features of a loyalty transaction message as argued by Applicant at Remarks, 9/13/2022, pgs. 7-10. Consequently, as an alternate ground of rejection Examiner construes the claims in the manner argued by Applicant and additionally rejects the claims under written description because there is no support for the many features or limitations argued by Applicant such as not being related to a transaction or not routed to banks.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Remarks
Applicant amends the independent claims to include a loyalty transaction message and to place Claim 18 on a non-transitory computer readable medium.
Applicant argues at Remarks, pg. 6 that the amended Claim 18 is in a statutory class. Examiner agrees and withdraws the rejection.
Applicant argues at Remarks, pgs. 7-10 that the amended “loyalty transaction message” is distinct from the prior art and therefore the claims are nonobvious. Specifically, Applicant argues that (1) Spec, para. 39 is support for a loyalty transaction message; (2) loyalty messages “are only transactions with regards to the loyalty hosts and rewards and are not messages related to any store transaction or purchase”; (3) “Applicant intends to distinguish the prior art transactions and transaction messages which are routed to banks from the presently claimed loyalty transaction messages which are not routed to banks and instead are routed only to loyalty hosts”; and (4) “the claimed loyalty transaction messages [are] only for routing loyalty identification information and loyalty rewards.”
Examiner does not take Applicant’s argument to take issue with the citations to the claims as originally filed. The argument “Applicant intends to distinguish [the prior art] from the presently claimed loyalty transaction messages” (Emphasis Examiner’s) seems to suggest that Applicant either agrees or does not dispute the prior teaching with respect to “transaction messages.” Therefore the entirety of the argument turns upon the work that the insertion of the word “loyalty” does and the related arguments as to the proper scope of the term.
Applicant’s intent is express and clear – Applicant seeks to distinguish the prior art from a claim of loyalty transaction messages. Examiner takes three steps, the reasoning for each will be described supra. First, Examiner construes loyalty transaction message as essentially akin to transaction message if a transaction message is being used in a loyalty program and comprises loyalty identification information. As a result, the claims are obvious. Second, Examiner considers the claims under Applicant’s proposed interpretation and finds the claims obvious under that interpretation as well. Third, Examiner makes alternate ground 112a written description rejections to protect against an improper claim construction.
The function of examination is to compare what the Specification disclosure meant to one of ordinary skill in the art as of the effective filing date to the prior art to determine, amongst other things, whether the claims are obvious. Applicant cannot wait until prior art is cited and then conjure up a meaning that was not present on the effective filing in order to distinguish from the prior art. If that were allowed, all filings would ultimately be allowable.
Examiner begins with the statement that support for a loyalty transaction message occurs at para. 39. Spec, para. 39 discloses “receiving a first message” and “receiving a transaction message.” The word “loyalty” is never paid with “message”, and is only used with respect to “loyalty host” and “loyalty switch.” “Loyalty transaction message” never appears in the specification. The closest the specification comes is the Background, para. 2 describing “loyalty transactions” and para. 48 which states “An initial phase [of a loyalty switch] may include routing loyalty transactions to one loyalty host only.” Similarly, the term “loyalty message” appears five times, twice in the abstract, twice in para. 3 (which repeats the abstract) and once in para. 36, which states “Based on configuration options, a loyalty switch may examine loyalty messages and route the messages to one or more loyalty hosts.” All other references in the specification (ninety-one references) are to “transaction messages.” Applicant acknowledges that “Throughout the Applicant’s specification, loyalty messages are referred to as ‘transaction messages.’” (Remarks, pg. 8)
Examiner questions whether any of these disclosures constitute a disclosure of a loyalty transaction message as used in Claim 13. To summarize – the specification never uses the term loyalty transaction message, the sole functional use of the term “loyalty transaction” is with respect to routing to one host only, and the sole functional use of “loyalty message” that a loyalty switch may examine loyalty messages. But what Claim 13 claims is that the “loyalty transaction message” comprises loyalty identification information, and routing it to one host “if such [routing] information exists” “or according to a plurality of configurable routing rules determine a loyalty host to which this message and all future messages associated with the same purchase should be routed to.” In other words, even if Examiner construed all uses of “loyalty transaction” and “loyalty message” as a use of “loyalty transaction message” it still would not disclose what a “loyalty transaction message” does in Claim 13. In order to disclose Claim 13, Applicant has to rely upon the usage, as in Spec, para. 39, of simply a “transaction message.” But Applicant expressly states the intent is to distinguish from what the art knows to be a transaction message.
Examiner thinks that at a minimum this requires a 112a in-the-alternative rejection. Applicant argues that his disclosure is of a loyalty transaction message, which is different from a transaction message, having certain acts performed upon it. But what the specification discloses is that a transaction message has those acts performed upon it. Examiner declines to conclude that the entire specification refers to a “loyalty transaction message” when the term is never used, loyalty messages or loyalty transactions are sparsely used, and the term “transaction message” dominates the disclosure.
Beyond the fact that the term does not exist in the specification, Applicant asserts that loyalty messages are distinct from transaction messages because loyalty transaction messages “are only transactions with regards to the loyalty hosts and rewards and are not messages related to any store transaction or purchase.” Here both the claims and the specification belie the argument. Amended Claim 13 requires “sending the  loyalty transaction message to only one loyalty host identified in routing information, if such information exists, or according to a plurality of configurable routing rules determine a loyalty host to which this message and all future messages associated with the same purchase should be routed to.” There is no way to read “this message” other than referring to “the loyalty transaction message.” “This message” is clearly associated with “a purchase” because “all future messages” can be “associated with the same purchase.”
Further, the Specification discloses at para. 38 that “(4) the switch may use a sequencing logic (described below) to determine which loyalty host may be selected for the remaining purchase messages if routing logic for the used loyalty id results in multiple loyalty hosts.” Para. 52 discloses that a loyaltysequenceID may be extracted “for this purchase.”
Regardless, the standard for claim construction is clear – The claim limits a loyalty transaction message as “comprising loyalty identification information.” The specification obviously does not particularly define a “loyalty transaction message” as it never mentions one. Applicant provides no specification citation that any messages being referred to are “unrelated” or “not related” to purchases, and a quick search of the specification returns no usage of those phrases. Claim terms are given their plain meaning and the claims are given their broadest reasonable interpretation, see MPEP 2111. The broadest reasonable interpretation at least includes messages that describe transactions. The broadest reasonable interpretation of loyalty transaction messages at least includes messages related to loyalty systems that describe transactions. Applicant cites no claim or specification language to further limit the term, and Examiner knows of none save the preexisting “comprising loyalty identification information” limitation. Therefore there is no support for interpretation that loyalty transaction messages “are not messages related to any store transaction or purpose.” Further, if such support existed, that would simply mean that Claim 13 is undescribed because it discloses a system where the loyalty transaction message is related to a purchase.
Applicant next asserts that loyalty transaction messages “are not routed to banks and instead are routed only to loyalty hosts.” Essentially the same analysis as the above phantom limitation applies here as well. Loyalty transaction messages are not described in the specification, and therefore are not particularly defined by the specification. To the extent the claim defines them, the “only one loyalty host” limitation previously existed in the claim and Applicant does not dispute it. The specification does not mention the word “bank” or “financial institution.” Consequently, there is no support for the limitation that a loyalty transaction message is not routed to a bank. There is, indeed, support for the suggestion that in some circumstances the message is routed only to one loyalty host, but Applicant’s specification does not require the loyalty hosts to be non-banks or even first-party devices, see Spec, paras. 61, 80, which discloses a loyalty host that “manages more than one program” giving the examples of Driver Rewards, Kroger, and United. The argument ignores the fact that banks are also merchants, also sell goods and services, and also run loyalty programs. And even if they were not, they could run other companies’ loyalty programs. The interpretation that cleaves banks from the possible pool of loyalty hosts has no basis in the specification.
Finally, we turn to the assertion that “the claimed loyalty transaction messages [are] only for routing loyalty identification information and loyalty rewards.” As with the limitations above, a loyalty transaction message is not disclosed and therefore not specifically defined. The specification’s use of transaction messages suggests that the messages are also messages that bookkeep a purchase or merchant transaction. The claims only limit loyalty transaction messages in a comprising manner, not a consisting manner. Further, Examiner questions what this statement would do even if it were part of the claim. The statement is a statement of intended use, which are generally not distinguishing, see MPEP 707.07(f) – if the prior art structure is capable of performing the intended use then it meets the claim.
The result of all the above is that Examiner recognizes Applicant certainly “intends” to distinguish from the transaction messages that Examiner cited – every Applicant intends to distinguish from cited prior art – but intent does not control the claim scope. Examiner construes “loyalty transaction message” as not requiring any additional teaching, because the addition of the term “loyalty” was already encompassed in the claim by the requirement that the message “compris[es] loyalty identification information.” Examiner rejects the notion that the mere addition of the word “loyalty” excludes banks (despite the specification not mentioning banks) and also excludes purchase transactions (despite “transaction message” being the dominant spec term and the specification and claims relating it to the search terms) and also creates a whole new class of messages that are “only for routing loyalty identification information and loyalty rewards.” The argument appears to be an attempt by Applicant to change the meaning of the disclosure in response to cited prior art some two years after filing rather than simply limit the claims to a subset of what was originally disclosed.
Applicants arguments are unpersuasive as being directed to unclaimed features. Examiner maintains the obviousness rejection.
For compact prosecution purposes, Examiner considers the claims under Applicant’s point of view of the claim scope. Even if it were true that “the messages in the cited references are for routing purchases and monetary transactions” Applicant does not explain why that makes the claims nonobvious. That just makes each reference individually as non-anticipatory. Assuming it were true that the combination of prior art messages teaches routing of purchases and monetary transaction messages using a loyalty id, Applicant does not explain how a message including extraneous purchase information constitutes a nonobvious act. Normally the removal of an element and its function is obvious, see MPEP 2144.04. Similarly, the fact that the “loyalty host” device is legally owned by a bank makes no difference vis-à-vis the act of computer routing. In other words, assuming the loyalty host were owned by the merchant or a third party rather than a bank, the act of routing to the device would not change. Applicant does not argue, and there is no reason to believe it is true, that one of ordinary skill would have perceived a difference in the ability to route between networked machines based upon the legal ownership of those machines.
Further, the distinctions Applicant argues for are largely ethereal. Loyalty programs often function based upon the magnitude of money spent, and therefore there is little difference between a message describing a monetary transaction and a message describing loyalty information. Similarly, the argument that the claims require sending a message to only one loyalty host is not different from sending a message identifying a transaction to a bank. Obviously only one transaction message to one bank can be sent, or the transaction would be double-counted. In one obvious embodiment, a bank offering a credit card that gives 2% cash back on all purchases is a loyalty program, and the delivery of a credit card authorization for a particular purchase is a loyalty transaction message that includes a loyalty identifier (the account to be charged) and (although this is not claimed) necessary “loyalty rewards” (see Remarks, pg. 8; “…unlike the claimed loyalty transaction messages which are only for routing loyalty identification information and loyalty rewards.”) in the form of the amount spent. Routing the message to the bank and receiving a response is a routing to and from a loyalty host.
Examiner concludes that even if the claims were improperly given the interpretation Applicant asks for, the claims would still be obvious over the cited art because Application of known techniques for predictable results are obvious, see MPEP 2143. Applicant does not attack the Fernandez teaching that routing can be performed based upon characteristics of the message being routed (Fernandez, para. 22) and that characteristics can include loyalty (para. 8) or a rewards account (Guise, paras. 30, 88). Given that routing can be based upon loyalty, and Applicant admits that reward programs and loyalty hosts preexisted (see Spec, Background, para. 2), Examiner fails to see how the inclusion of additional information or additional destinations for the message is relevant. The fact that the art knows that they can route using additional features to additional places does not make the ability to route to known loyalty hosts using a known technique for routing suddenly nonobvious.
Regardless, Applicant overreaches by trying to write meaning into “loyalty transaction message” that simply does not exist. The proper thing for Examiner to do is simply construe the claims in accordance with proper examination procedure, so Examiner does so. This results in maintaining the obviousness rejection. Alternatively, Examiner must protect the public against Applicant’s construction of the claim term, which was clearly invented in response to Examiner’s cited art and was not possessed by Applicant at the critical date, so Examiner makes a 112a rejection in the alternative. Applicant is instructed to respond to the 112a rejection in the event that Applicant seeks to maintain their construction of the “loyalty transaction message” claim term in future responses.
All claims remain rejected.
Examiner notes that Examiner is aware of Application 17/522391, now published as US Pub. 2022/0150300. Examiner makes no double patenting rejection for the time being but advises Applicant that a preliminary nonstatutory double patenting rejection may be proper in the future depending on how the claims are amended. Although the instant claims do not render it necessary for rejection, Examiner cites Mendelovich (US Pub. 2006/0208064) for the record, which explicitly refers to routing loyalty/rewards transactions based on an account number (para. 13).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449